EXHIBIT DD
%ULDQ .Re
       dac


                                                                  Page 1
                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                               )
                               )
     RODNEY K., SR., MARY K., )
     MARY K., GUARDIAN AD      )
     LITEM FOR R.K., JR.,      )
     MINOR; STACEY S.T. AND    )        CIVIL ACTION NO.
     G.T.B., MINOR, BY HIS     )        1:18ŞcvŞ343ŞTFMŞN
     GUARDIAN AD LITEM STACEY )
     S.T.; KENNESHA Q. AND     )
     COLBY Q. AND J.C., MINOR, )
     BY HIS GUARDIAN AD LITEM )
     KENNESHA Q.,              )
                               )
                               )
               Plaintiffs,     )
                               )
     VS.                       )
                               )
                               )
     MOBILE COUNTY BOARD OF    )
     EDUCATION, et al.,        )
                               )
                               )
               Defendants.     )

             ********************************************

                          DEPOSITION OF:

                           BRIAN KRe
                                  dac


             ********************************************

                         SEPTEMBER 10TH, 2020
                        MOBILE BAY REPORTING
                         110 DAUPHIN STREET
                         MOBILE, AL. 36602
                             9:30 A.M.


 'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                    Page 15
 1                elementary school.
 2         Q.     Good deal, all right.    So about how long did
 3                it take you to get to the school, Davidson?
 4         A.     I drove pretty fast, so 10 minutes tops.
 5         Q.     What were you driving?
 6         A.     A black Chevrolet 2007 Tahoe.
 7         Q.     Did your brother tell you how he came to
 8                learn that your nephew was injured?
 9         A.     He knew limited information at the time.         I
10                believe we all did.    I know that there ŞŞ I
11                believe the only thing I kind of got from
12                that phone call was that there had been a
13                fight, and he was still at a school.
14         Q.     So you drove to Davidson and when you got to
15                Davidson, was anybody else there?
16         A.     As far as students or faculty?
17         Q.     Anybody.
18         A.     Maybe two or three students that were hanging
19                around, a friend that got there maybe a
20                couple of minutes before I did.
21         Q.     What friend was that?
22         A.     That was Damien Miles.
23         Q.     Do you know where he was coming from?

      'DXSKLQ 6WUHHW        0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                    GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                        Page 16
 1         A.     I'm not sure.
 2         Q.     Do you know what he was driving?
 3         A.     I'm not sure.
 4         Q.     So you pull into the parking lot, what did
 5                you do next?
 6         A.     I saw him coming out of the building, I guess
 7                the weight room section.
 8         Q.     When you say him, you're talking about Mr.
 9                Miles?
10         A.     Damien Miles, yes.       So he explained to me my
11                that my nephew was in that building, so
12                that's where I went.
13         Q.     Did he tell you that he had seen your nephew?
14         A.     I don’t recall.
15         Q.     You saw him coming out of the same building
16                that your nephew was in?
17         A.     Yes.
18         Q.     Then did he tell you anything else about the
19                condition of your nephew?
20         A.     I can’t say for sure, you know, because of
21                emotions and things, so yeah.
22         Q.     Right.   Okay.     And what did you do after Mr.
23                Miles told you that your nephew was in the

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                      Page 17
 1                building?
 2         A.     I proceeded to walk in the building to locate
 3                him.
 4         Q.     Were you by yourself?
 5         A.     Yes.
 6         Q.     Your niece, when did she arrive?
 7         A.     I want to say several minutes after I
 8                probably came back out of the building.
 9         Q.     So you went into the building by yourself,
10                what did you do when you walked in?
11         A.     I kind of had to ŞŞ I've never been in that
12                building.   That wasn't there when I was in
13                high school.    So I kind of had to feel my way
14                through.    I came up on an office that they
15                were in, and it was the coach, my nephew and
16                the physical trainer I believe.
17         Q.     The three of them were in the coach's office?
18         A.     Yes.
19         Q.     And how did your nephew appear?
20         A.     Hurt, to say the least.       They had, I guess,
21                wrapped his arm up with something, yeah.
22         Q.     Do you know whether they had any ice on it or
23                not?

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                       Page 18
 1         A.     I don’t recall.     I don't remember seeing any
 2                ice.    I could be wrong.
 3         Q.     So his arm was wrapped up, was it in a sling?
 4         A.     In my mind it was a shirt or something,
 5                nothing, you know, medical.
 6         Q.     Who was the first person that you talked to?
 7         A.     The physical trainer and the coach were right
 8                there, so in a sense, both.
 9         Q.     All right.   And so tell me about that
10                conversation.
11         A.     Well, the first person I actually said
12                anything to was my nephew of course and asked
13                him if he was okay.
14         Q.     And what did he say?
15         A.     The look on his face kind of told me
16                everything I needed to know.         You could kind
17                of see his bone protruding.         So I asked, you
18                know, after looking at him, you know, and
19                kind of confirming that, you know, I learned
20                what I saw, you know, I asked the coach what
21                happened.    And he said horse playing, but the
22                physical trainer used the specific word of
23                hazing.

      'DXSKLQ 6WUHHW           0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                       GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                     Page 19
 1         Q.     Okay.   So when you say coach, this is Coach
 2                Riley or one of the assistant coaches?
 3         A.     Yes, Riley.
 4         Q.     So he said horse playing, and do you recall
 5                anything else that the trainer would have
 6                said?
 7         A.     Nothing besides I think what both of them
 8                said to the effect of he probably needs to go
 9                to the hospital.
10         Q.     And anything else that you can recall them
11                saying?
12         A.     Nothing specifically.     I guess I kind of ŞŞ
13                when I heard hazing and knowing the history
14                of Coach Riley and that school, I already
15                knew what it was.
16         Q.     But you don't recall either Coach Riley or
17                the trainer saying anything other than horse
18                playing and hazing and your nephew needs to
19                go to the hospital?
20         A.     No, that's roughly it.
21         Q.     So then did you leave that office?
22         A.     Yes, I believe my nephew stayed in there, and
23                I explained to them, if I'm not mistaken, I'm

      'DXSKLQ 6WUHHW         0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                     GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                            Page 20
 1                going to reach out to their father, and I
 2                told the coach and I guess the young lady
 3                that was there, the psychical trainer,
 4                specifically, that he was on the way.
 5         Q.     So then you, I guess, came back out of the
 6                fieldhouse?
 7         A.     UhŞhuh.
 8         Q.     You're going to have to say yes.
 9         A.     Yes.
10         Q.     I believe at that point you saw your niece?
11         A.     I can't remember exactly who pulled up first,
12                my niece or my father, so one or the other.
13                I can’t be specific on that.
14         Q.     Okay.      And so did you go back to the
15                fieldhouse at some point?
16         A.     I believe I did, at some point he came out of
17                there ŞŞ
                               Redacted
18         Q.     He being                y?
                  Redacted
19         A.                , Jr, yes and, again, it's kind of
20                hazy, but I don’t specifically remember going
21                back in there.
                                               Redacted
22         Q.     But at some point                       , Jr. came out into
23                the parking lot; is that correct?

      'DXSKLQ 6WUHHW               0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                           GHSR#PRELOHED\UHSRUWLQJFRP
     %ULDQ .Re
            dac


                                                                               Page 21
 1         A.     Yes?
 2         Q.     Then what happened after he came out in the
 3                parking lot?
 4         A.     I want to say shortly after my father pulled
 5                up ŞŞ and again, I could be wrong, but one
 6                thing I do specifically remember is, you
 7                know, we never saw the coach leave.                 By the
 8                time my brother got there, he was already
 9                gone.
10         Q.     The coach?
11         A.     Yes.
12         Q.     And I guess at some point a decision was made
                            Redacted
13                to take               , Jr. to the hospital; is that
14                correct?
15         A.     Yes.
16         Q.     And I take it your brother took him to the
17                hospital; is that correct?
18         A.     Yes.
19         Q.     What did you do after ŞŞ or where did you go
20                after you left Davidson?
21         A.     Home.
                                                                    Redacted
22         Q.     When was the next time that you saw                          ,
23                Jr.?

      'DXSKLQ 6WUHHW                0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                            GHSR#PRELOHED\UHSRUWLQJFRP
